Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed November 19, 2021 has been entered.

Applicant's arguments filed November 19, 2021, have been fully considered but they are not found persuasive.

Claims 1-18, 28, 100-101, new claims 102-106 are pending.  Claims 19-27, 29-99 have been cancelled.  Claims 4-11, 18 are withdrawn.  Claims 1-3, 12-17, 28, 100-106 are examined.

Rejections
35 U.S.C. § 112:

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-3, 12-17, 28, 100-106 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims recite or encompass the term “extracellular recognition polypeptide” which is confusing and ambiguous.  Examiner has interpreted the term “extracellular” to encompass extracellular domain of a polypeptide.  However, applicant is interpreting the term narrowly to exclude the extracellular domain while generically encompassing broadly everything else.  Furthermore, applicant is interpreting extracellular protein as same as soluble protein which is confusing because they have different meanings.  It should be noted that the claims are in the “comprising” limitations and encompass additional material.

Written Description
Claims 1-3, 12-17, 28, 100-106 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection, rather than an enablement rejection under 35 U.S.C. 112, first paragraph.  Applicant is directed to the Written Description Training Materials, Revision 1, March 25, 2008.
The claims are broadly drawn to a composition comprising a multi-component chimeric antigen receptor (CAR); the multi-component CAR comprising: a. a first  a protein interaction domain: and b. a signaling polypeptide comprising 1) an extracellular protein interaction domain that can bind specifically with the protein interaction domain of the first recognition polypeptide and 2) an intracellular T cell receptor (TCR) signaling domain (Claim 1).  Dependent claim 12 is drawn to a composition further comprising a second recognition polypeptide comprising 1) an antibody reagent specific for a second target ligand and 2) a protein interaction domain that competes with the protein interaction domain of the signaling polypeptide for binding to the protein interaction domain of the first recognition polypeptide; dependent claim 15 recites a composition further comprising a second recognition polypeptide comprising 1) an antibody reagent specific for a second target ligand and 2) a protein interaction domain; and wherein the signaling polypeptide further comprises a secondary protein interaction domain that specifically binds with the protein interaction domain of the second extracellular recognition polypeptide.
Thus, the instant application contemplates a two-component, split CAR system comprising one component comprising an antibody or antigen binding fragment thereof which specifically binds an antigen on the surface of the cell of interest and a protein binding domain, whereas the second component comprises (a T cell) comprising an extracellular protein binding domain which binds to the protein binding domain of the first component and an intracellular TCR signaling domain. 
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  A review of the language of the claim indicates that these claims are drawn to compounds comprising several genera: i.e., “protein binding domains” and “intracellular TCR signaling domain”.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B(1), the court states, “An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.”  
The specification disclosure (at paragraph 018) also teaches a number of intracellular TCR signaling domains (i.e., TCRζ, CD3ζ, CD22, CD79a, CD79b, CD66d, CARD11, CD2, CD7, CD27, CD270 (HVEM), ZAP70, and 41BB, for example).  The specification discloses the reduction to practice a system utilizing leucine zipper protein interaction domains and intracellular signaling domains comprising CD3ζ, CD28 and 4-1BB stimulatory TCR signaling domains and 4-1BB inhibitory signaling domain.  The state of the art at the time of the invention was such that CD28 was used in CAR for T cell effector (Urbanska, Cancer Res. 2012).  Furthermore, claims encompass CAR without any transmembrane domain.  However, the specification provides no examples of CAR without transmembrane domain.  The state of the art is such that all CAR constructs have a transmembrane domain as part of the components (Urbanska, Cancer Res. 2012).  The claims are extremely broad and the generic claims encompass molecules not provided in the examples such as CAR without transmembrane domains due to the comprising claim limitations.  No such examples are provided and cannot be envisioned by the specification.
Thus, applicants only have written descriptions for compositions utilizing the above enumerated components.  Applicants teach that leucine zipper domains can be 
"A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004). 
For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly.  
Further, it is not sufficient to define the genus solely by its principal biological property, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property. Per the Enzo court's example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched "in terms of its function of lessening inflammation of tissues" which, the court stated, "fails to distinguish any steroid from others having the same activity or function" and the expression "an antibiotic penicillin" fails to distinguish a 
The general knowledge and level of skill in the art do not supplement the omitted description, because specific, not general guidance is needed.   As such the specification lacks written description for the highly variant genera and one skilled in the art would not recognize that applicant had possession of the genera of “protein binding domains” and “intracellular TCR signaling domain”.
In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genera.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus. The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116). 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).
Applicants argue that the office has offered no facts in opposition to esta lished that the relevant geneus of protein interaction domain, TCR signaling domains or multi-component CAR is more diverse in scope that the diversity represented by the proffered species.    However, the state of the art is discussed above as well as the specification disclosure in relationship to the state of the art.
Applicants argue that regarding protein binding domains that it is improper to import limitations from the specification into the claims.  However, claims are generically 

Previous arguments:
Applicants argue that the specification clearly describes both the genus and numerous species and the support for specific species has not been questioned.  However, the claims are drawn to CAR molecule which is a single molecule with domains.  The claims are more similar to Centacor because the CAR molecules are similar to antibodies.  The more recent decision Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 2011) and AbbVie Deutschland GmbH v. Janssen Biotechnology, Ltd. 759 F.3d 1285 (Fed. Cir. 2014) provide holding against generic claims to antibodies whose structure cannot be envisioned from the specific species of structure provided.   Furthermore, another more recent decision, Abbvie, is more similar to the current claims because the CAR are more similar to antibodies.  AbbVie [AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 111 USPQ2d 1780, at 1788 (Fed. Cir. 2014)] held (at 1790) that, “Although the number of the described 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
species 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
appears high quantitatively, the described 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
species
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
genus See Ariad, 598 F.3d at 1351 (“[No] bright-line rules govern[] the number of 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 species 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
that must be disclosed to describe a 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 genus claim, as this number necessarily changes with each invention, and it changes with progress in a field.”).  Applicant claimed genus is large which cannot be envisioned by the few examples provided.  
Applicants argue that a representative number has been presented for the different parts.  However, the claims are extremely broad and the generic claims encompass molecules not provided in the examples such as CAR with transmembrane domains due to the comprising claim limitations.  No such examples are provided and cannot be envisioned by the specification.  The term “extracellular” does not limit the claims to provide written description.

Note


35 U.S.C. § 102: 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1, 100, 103-106 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamacia et al. (Clin. Cancer Res., 2012). 
Tamacia et al. disclose CAR comprising first component comprising FITC coupled antibody for cancer treatment such as centuximab, trastuzumab, rituximab, and anti-Her2 antibodies (page 6437-6438).  Tamacia disclose second component which comprises signaling domain, transmembrane domain and anti-FITC antibody which bind the FITC in the first component.  The FITC is the claimed protein interaction domain.  


Claim 1, 100 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (USPGPUB 2016/0185862, priority claimed to SN 61/765,585, filed 15 Feb. 2013).  
Wu et al teaches heterodimeric, conditionally active chimeric antigen receptor systems [para 0005].  The CAR comprises: a) a first polypeptide comprising: a member of a specific binding pair (e.g., an antigen-binding domain) (i.e., an antibody reagent 
b) a second polypeptide comprising: a second member of the dimerization pair (i.e. an extracellular protein interaction domain that can bind with the first member of a protein interaction domain); a modulatory domain and an intracellular signaling domain.  The modulatory domain can be a co-stimulatory domain [paragraph 0063].  Among the co-stimulatory peptides may be 4-1BB (CD137), CD28, ICOS (CD278), CD27, CD30 [paragraph 0103]; these domains have been identified as intracellular TCR signaling domains {see para 0018 of PGPUB 2018/0346541, the PGPUB of the instant application]. 
CAR recognition polypeptide  of Wu is in the extracellular side extending from the transmembrane domain.
The recognition domain of Wu are soluble because the proteins are soluble in aqueous environment.
Thus, the teachings of Wu et al. anticipate all the limitations of claim 1 of the instant application. 
It is noted that Wu et al. disclose a number of suitable protein interaction domains including a) FK506 binding protein (FKBP) and FKBP; b) FKBP and calcineurin catalytic subunit A (CnA); c) FKBP and cyclophilin [para 0120-0124].  These pairs are also recited in the instant application and in non-elected claim 6; however, these domains are not applicants’ elected species.
	Applicants argue that amendment of claims makes clear that in using the term of art “transmembrane protein” when a protein is not entirely extracellular and repeatedly describes and contrasts “transmembrane and “extracellular”.  However, the specification paragraphs 20, 54, 56, and 75 and figures recited as support for the meaning are discussing specific embodiments and does not exclude generic claim language encompassing Wu polypeptides.  The specification does not define the terms as excluding one from the other.  The term is not defined in the specification and the broadest reasonable interpretation of the term “a extracellular” is a polypeptide which is generically describing having an extracellular characteristic which encompass “comprising” claim limitation which does not exclude “extracellular domain” of Wu.  The 
Applicants argue that claim 100 recites that “the first recognition polypeptide can be present in the extracellular space i.e. can be soluble.  Applicants argue that Wu transmembrane protein is not soluble because Andreeva et al. divides protein types into 4 main types: soluble, membrane, fibrous and intrinsically disordered.  However, Andreeva does not state that term “soluble” equates to breath and scope to the term “present in extracellular space.”  Andreeva mainly discussed many different possible systems of categorizing protein and does not set forth that any particular type is definitive.  The plain meaning of extracellular is not soluble.
Applicants further argue that solubilization methodology in relationship to hydrophilic and hydrophobic interaction with aqueous and detergent.  The term “soluble” in the broadest reasonable interpretation is a relative term in relationship to the environmental material and is a generic term encompassing broad possibilities.  Applicant interpretation of soluble is one possibility.  The isolation from cell may require detergent but claims are not drawn to isolation.  Furthermore, the extracellular domain of Wu comprises hydrophilic portion which is soluble in aqueous environment otherwise the domain would not function.
Previously, Applicants argue that the heterodimer of Wu does not fall within the requirement of claim 1 because of amendment to first recognition polypeptide is “extracellular.”  However, claims are not drawn to CAR without transmembrane domain by the recitation of the term “extracellular” because there is not limitation to bar transmembrane domain.  Claims encompass the extracellular recognition domain and any additional material because of the comprising term.  The Wu et al. CAR has the binding domain on the extracellular portion.  The extracellular domain is “present in the extracellular space.”

Conclusion:

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D PAK/Primary Examiner, Art Unit 1646